Exhibit 99.1 UPDATED: Page 12 of the company’s February 1, 2012 earnings release contained incorrect same store full year 2011 over full year 2010 turnover data. This version contains the corrected data. Equity Residential Reports Full Year 2011 Results Revenues Increase 5.0%; NOI Increases 7.7% Provides Outlook for 2012 Performance CHICAGO(BUSINESS WIRE)February 2, 2012Equity Residential (NYSE: EQR) today reported results for the quarter and year ended December 31, 2011. All per share results are reported on a fully-diluted basis. “We are extremely pleased with the 7.7% increase in same store net operating income delivered by our portfolio and our teams across the country in 2011,” said David J. Neithercut, Equity Residential’s President and CEO. “We are confident that multifamily fundamentals will remain strong as we see no let up in demand and little new supply which will keep retention high, vacancy low and rental rates on the rise.” Fourth Quarter 2011 FFO (Funds from Operations), as defined by the National Association of Real Estate Investment Trusts (NAREIT), for the fourth quarter of 2011 was $0.64 per share compared to $0.45 per share in the fourth quarter of 2010. The difference is due primarily to a fourth quarter 2010 non-cash impairment charge on certain land parcels of $45.4 million, or $0.15 per share. For the fourth quarter of 2011, the company reported Normalized FFO of $0.65 per share compared to $0.61 per share in the same period of 2010. The difference is due primarily to: · the positive impact of $0.06 per share from higher same store net operating income (NOI) and $0.02 per share from higher NOI from properties in lease-up; · the negative impact of $0.06 per share from 2010 and 2011 transaction activity; and · the positive impact of approximately $0.02 per share from lower interest expense and other items. Normalized FFO begins with FFO and eliminates certain items that by their nature are not comparable from period to period or that tend to obscure the company’s actual operating performance. A reconciliation and definition of Normalized FFO are provided on pages 8 and 28 of this release and the company has included guidance for Normalized FFO on page 27 of this release. For the fourth quarter of 2011, the company reported earnings of $0.33 per share compared to $0.65 per share in the fourth quarter of 2010. The difference is due primarily to lower gains from property sales in 2011 partially offset by the non-cash impairment charge on certain land parcels in 2010 described above. Year Ended December 31, 2011 FFO for the year ended December 31, 2011 was $2.41 per share compared to $2.07 per share in the same period of 2010. Normalized FFO for the year ended December 31, 2011 was $2.43 per share compared to $2.27 per share in the same period of 2010. Earnings for the year ended December 31, 2011 were $2.95 per share compared to $0.95 per share in the same period of 2010. Same Store Results On a same store fourth quarter over fourth quarter comparison, which includes 105,861 apartment units, revenues increased 5.8%, expenses increased 2.8% and NOI increased 7.6%. On a same store year over year comparison, which includes 101,312 apartment units, revenues increased 5.0%, expenses increased 0.6% and NOI increased 7.7%. Acquisitions/Dispositions During the fourth quarter of 2011, the company acquired 11 properties with a total of 3,669 apartment units for an aggregate purchase price of $681.3 million at a weighted average capitalization (cap) rate of 5.2%. Also during the quarter, the company acquired four land parcels for future development, one in New York City, one in San Francisco, one in Seattle and one in Southern California, for an aggregate purchase price of $183.9 million. Included in this total amount is the $134.0 million paid for the land parcel in New York City for a co-development with Toll Brothers (NYSE: TOL). Equity Residential funded $76.1 million of this purchase price and $57.9 million was funded by Toll Brothers. See page 11 of this release for further discussion. During the quarter, the company sold two consolidated properties, consisting of 817 apartment units, for an aggregate sale price of $98.8 million at a weighted average cap rate of 6.2% generating an unlevered internal rate of return (IRR), inclusive of management costs, of 12.6%. During 2011, the company acquired 20 stabilized properties, consisting of 6,103 apartment units, for an aggregate purchase price of $1.34 billion at a weighted average cap rate of 5.2%. The company also acquired one property in lease-up consisting of 95 apartment units for $39.5 million. During 2011, the company acquired six land parcels - one in New York City, two in Southern California, one in San Francisco, one in Seattle and one in Washington, D.C.- and entered into a long-term ground lease on a parcel in New York City, all for future development, for an aggregate purchase price of $202.3 million. Included in this total amount is the $57.9 million funded by Toll Brothers for the parcel in New York City described above. During 2011, the company sold 47 consolidated properties, consisting of 14,345 apartment units, for an aggregate sale price of $1.48 billion at a weighted average cap rate of 6.5% generating an unlevered IRR, inclusive of management costs, of 11.1%. Archstone As previously disclosed, on December 2, 2011 the company entered into a contract with affiliates of Bank of America and Barclays PLC to acquire, for $1.325 billion, half of their interests - an approximately 26.5% interest overall - in Archstone, a privately-held owner, operator and developer of multifamily apartment properties. On January 20, 2012, Lehman Brothers, the other owner of Archstone, acquired this 26.5% interest pursuant to a right of first offer and as a result the company’s contract with the sellers was terminated. Equity Residential now has the exclusive right, exercisable on or before February 19, 2012, to contract to purchase the remaining 26.5% interest in Archstone owned by the same sellers for a price, determined by the company, equal to $1.325 billion or higher. Any purchase of the remaining interest by the company would also be subject to Lehman’s right of first offer, and if Lehman were to exercise such right, the company would be entitled to a break-up fee of up to $80 million, depending on the purchase price. In 2011, the company incurred Archstone-related expenses of approximately $4.4 million. Approximately $2.6 million of this total was financing-related and $1.8 million was pursuit costs. These expenses are included in the company’s FFO but not in its Normalized FFO. Financing Activities On December 12, 2011, the company closed a $1.0 billion unsecured note offering maturing December 15, 2021 with a coupon rate of 4.625% and an all-in effective interest rate of approximately 6.2% including the effect of fees and the termination of certain interest rate hedges. Proceeds from the issuance are being used to repay outstanding amounts on the company’s revolving credit facility, pay termination costs on interest rate swaps, fund maturing debt and for other corporate purposes. On January 6, 2012, the company amended its $1.25 billion unsecured revolving credit facility to increase the available borrowings by $500 million to $1.75 billion. The expansion was intended to fund a portion of an Archstone acquisition until repaid from property disposition proceeds, but may be used for any corporate purpose. The terms of the facility did not change, including the July 13, 2014 maturity date. Also on January 6, 2012, the company entered into a new senior unsecured $500 million delayed draw term loan facility with an interest rate of LIBOR plus a spread (currently 1.25%) which is dependent on the credit rating of the company’s long-term debt. The maturity date of the facility is January 4, 2013, subject to two one-year extension options exercisable by the company. The facility is currently undrawn and may be drawn anytime on or before July 4, 2012 and may be used to finance an Archstone acquisition, to repay the company’s existing $500 million term loan that matures in October 2012 or for other corporate purposes. With the completion of these financing activities, the company terminated the $1.0 billion bridge loan facility that it obtained contemporaneously with entering into the Archstone contract. During the fourth quarter of 2011, utilizing the company’s At-the-Market (ATM) share offering program, the company issued 827,686 common shares at an average price of $57.31 per share for total consideration of approximately $47.4 million. During 2011, the company issued approximately 3.9 million common shares at an average price of $52.23 per share for total consideration of approximately $201.9 million. During the first quarter of 2012, the company issued 201,284 common shares at an average price of $57.87 per share for total consideration of $11.6 million. The company will use the proceeds from these share sales primarily to fund its normal, ongoing investment activity, including development, and for general corporate purposes. The company has approximately 8.97 million common shares available for future issuance under this program. No additional ATM issuances are included in the company’s 2012 guidance. As of January 31, 2012, the company had cash on hand of approximately $265.2 million, approximately $1.7 billion available on its revolving credit facility and $500 million available on its delayed draw term loan. 2011 Common Share Dividend For the full year 2011, the company paid a dividend of $1.58 per share which, per the company’s stated policy, is approximately 65% of the company’s Normalized FFO per share for the year and a 7.5% increase over the 2010 dividend. First Quarter 2012 Guidance The company has established a Normalized FFO guidance range of $0.58 to $0.62 per share for the first quarter of 2012. The difference between the company’s fourth quarter 2011 Normalized FFO of $0.65 per share and the midpoint of the first quarter guidance range of $0.60 per share is primarily due to: · a negative impact of approximately $0.03 per share from lower total property NOI as a result of seasonally higher operating expenses; and · a negative impact of approximately $0.02 per share due to higher total interest expense due to higher debt balances. Full Year 2012 Guidance The company has established a Normalized FFO guidance range of $2.68 to $2.78 per share for the full year 2012. The assumptions underlying this guidance can be found on page 27 of this release. The difference between the company’s full-year 2011 Normalized FFO of $2.43 per share and the midpoint of the company’s guidance range of $2.73 per share for full year 2012 Normalized FFO is primarily due to: · a positive impact of approximately $0.28 per share from higher same store property NOI; · a positive impact of approximately $0.04 per share from higher non-same store property NOI including properties in lease-up; · a positive impact of approximately $0.01 per share, net, from the following factors impacting interest expense: benefits from $0.04 per share of higher capitalized interest due to increased development activity and $0.04 per share from lower secured debt balances in 2012 which are offset by $0.06 per share from increased interest expense due to higher unsecured debt balances in 2012, and by $0.01 per share due to costs from the company’s revolving credit facility expansion and delayed draw term loan; and · a negative impact of approximately $0.03 per share from a higher share count in 2012 due to the dilutive effect of stock-option exercises, an expected issuance of one million operating partnership units in connection with a planned acquisition and ATM activity to date. The company’s 2012 guidance for Normalized FFO, FFO and earnings per share includes no impact, positive or negative, from the pursuit or acquisition of any interest in Archstone. Because Normalized FFO is designed to eliminate non-comparable items like pursuit costs and break-up fees, these items would not be included in Normalized FFO in any event. 2012 Common Share Dividend The company expects to pay a dividend of $0.3375 per share for each of the first three quarters of 2012 and a fourth quarter dividend that would bring the full year amount to approximately 65% of the company’s Normalized FFO per share for the year. Based on the company’s guidance range of $2.68 to $2.78 per share for 2012 Normalized FFO, the company estimates that its 2012 annual common share dividend would range from $1.74 to $1.81 per share. All future dividends remain subject to the discretion of the company’s Board of Trustees. First Quarter 2012 Earnings and Conference Call Equity Residential expects to announce first quarter 2012 results on Wednesday, April 25, 2012 and host a conference call to discuss those results at 10:00 a.m. CT on Thursday, April 26, 2012. Equity Residential is an S&P 500 company focused on the acquisition, development and management of high quality apartment properties in top U.S. growth markets. Equity Residential owns or has investments in 427 properties located in 15 states and the District of Columbia, consisting of 121,974 apartment units. For more information on Equity Residential, please visit our website at www.equityapartments.com. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws. These statements are based on current expectations, estimates, projections and assumptions made by management. While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation. Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com. Many of these uncertainties and risks are difficult to predict and beyond management’s control. Forward-looking statements are not guarantees of future performance, results or events. Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. A live web cast of the company’s conference call discussing these resultstook place on Thursday, February 2, at 10:00 a.m. Central. Please visit the Investor Information section of the company’s web site at www.equityapartments.com for the link. A replay of the web cast will be available for two weeks at this site. Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) Year Ended December 31, Quarter Ended December 31, REVENUES Rental income $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management Fee and asset management Depreciation General and administrative Impairment - - Total expenses Operating income Interest and other income Other expenses ) Interest: Expense incurred, net ) Amortization of deferred financing costs ) Income (loss) before income and other taxes, (loss) from investments in unconsolidated entities, net gain (loss) on sales of unconsolidated entities and land parcels and discontinued operations ) ) Income and other tax (expense) benefit ) ) ) (9 ) (Loss) from investments in unconsolidated entities - ) - - Net gain on sales of unconsolidated entities - - - Net gain (loss) on sales of land parcels ) - ) Income (loss) from continuing operations ) ) Discontinued operations, net Net income Net (income) loss attributable to Noncontrolling Interests: Operating Partnership ) Partially Owned Properties ) ) Net income attributable to controlling interests Preferred distributions ) Net income available to Common Shares $ Earnings per share – basic: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ ) Net income available to Common Shares $ Weighted average Common Shares outstanding Earnings per share – diluted: Income (loss) from continuing operations available to Common Shares $ $ ) $ $ ) Net income available to Common Shares $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ Equity Residential Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands except per share data) (Unaudited) Year Ended December 31, Quarter Ended December 31, Net income $ Adjustments: Net (income) loss attributable to Noncontrolling Interests – Partially Owned Properties ) ) Depreciation Depreciation – Non-real estate additions ) Depreciation – Partially Owned and Unconsolidated Properties ) Net (gain) on sales of unconsolidated entities - ) - - Discontinued operations: Depreciation Net (gain) on sales of discontinued operations ) Net incremental gain (loss) on sales of condominium units ) Gain on sale of Equity Corporate Housing (ECH) - - FFO (1) (3) Adjustments (see page 26 for additional detail): Asset impairment and valuation allowances - - Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Other miscellaneous non-comparable items ) Normalized FFO (2) (3) $ FFO (1) (3) $ Preferred distributions ) FFO available to Common Shares and Units - basic (1) (3) (4) $ FFO available to Common Shares and Units - diluted (1) (3) (4) $ FFO per share and Unit - basic $ FFO per share and Unit - diluted $ Normalized FFO (2) (3) $ Preferred distributions ) Normalized FFO available to Common Shares and Units - basic (2) (3) (4) $ Normalized FFO available to Common Shares and Units - diluted (2) (3) (4) $ Normalized FFO per share and Unit - basic $ Normalized FFO per share and Unit - diluted $ Weighted average Common Shares and Units outstanding - basic Weighted average Common Shares and Units outstanding - diluted FFO Weighted average Common Shares and Units outstanding - diluted Normalized FFO Note: See page 26 for additional detail regarding the adjustments from FFO to Normalized FFO. See page 28 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) December 31, December 31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable $ $ Notes, net Lines of credit - - Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders' equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 1,600,000 shares issued and outstanding as of December 31, 2011 and December 31, 2010 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 297,508,185 shares issued and outstanding as of December 31, 2011 and 290,197,242 shares issued and outstanding as of December 31, 2010 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ Equity Residential Portfolio Summary As of December 31, 2011 % of Total % of Average Apartment Apartment Stabilized Rental Markets Properties Units Units NOI Rate (1) 1 New York Metro Area 30 % % $ 2 DC Northern Virginia 26 % % 3 Los Angeles 46 % % 4 South Florida 39 % % 5 Boston 30 % % 6 San Francisco Bay Area 37 % % 7 Seattle/Tacoma 43 % % 8 San Diego 14 % % 9 Denver 23 % % 10 Phoenix 31 % % 11 Suburban Maryland 16 % % 12 Orlando 24 % % 13 Orange County, CA 11 % % 14 Atlanta 16 % % 15 Inland Empire, CA 10 % % 16 All Other Markets (2) 29 % % Total % % Military Housing 2 % - - Grand Total % % $ Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the month of December 2011. All Other Markets - Each individual market is less than 2.0% of stabilized NOI. Note: Projects under development are not included in the Portfolio Summary until construction has been completed, at which time they are included at their projected stabilized NOI. Equity Residential Portfolio as of December 31, 2011 Apartment Properties Units Wholly Owned Properties Partially Owned Properties - Consolidated 21 Military Housing 2 Portfolio Rollforward Q4 2011 ($ in thousands) Apartment Purchase/ Properties Units (Sale) Price Cap Rate 9/30/2011 Acquisitions: Rental Properties: Consolidated - Stabilized 11 $ % Land Parcels (four) (1) - - $ Dispositions: Rental Properties: Consolidated (2 ) ) $ ) % Completed Developments 1 12/31/2011 Portfolio Rollforward 2011 ($ in thousands) Apartment Purchase/ Properties Units (Sale) Price Cap Rate 12/31/2010 Acquisitions: Rental Properties: Consolidated - Stabilized 20 $ % Consolidated - Not Stabilized (2) 1 95 $ Land Parcels (seven) (1)(3) - - $ Other (4) - - $ Dispositions: Rental Properties: Consolidated ) ) $ ) % Land Parcel (one) (5) - - $ ) Completed Developments 2 Configuration Changes - 12/31/2011 Includes a vacant land parcel at 400 Park Avenue South in New York City acquired jointly by the Company and Toll Brothers (NYSE: TOL). The Company's and Toll Brothers' allocated portions of the purchase price were approximately $76.1 million and $57.9 million, respectively. Until the core and shell of the building is complete, the building and land will be owned jointly and are required to be consolidated on the Company's balance sheet. Thereafter, the Company will solely own and control the rental portion of the building (floors 2-22) and Toll Brothers will solely own and control the for sale portion of the building (floors 23-40). Once the core and shell are complete, the Toll Brothers' portion of the property will be deconsolidated from the Company's balance sheet. The Company acquired one unoccupied property in the third quarter of 2011 (88 Hillside) that is expected to stabilize at a 6.3% yield on cost. Includes entry into a long-term ground lease for a land parcel at 170 Amsterdam Avenue in New York City. Represents the acquisition of a 97,000 square foot commercial building adjacent to our Harbor Steps apartment property in downtown Seattle for potential redevelopment. Represents the sale of a land parcel, on which the Company no longer planned to develop, in suburban Washington, D.C. Equity Residential Fourth Quarter 2011 vs. Fourth Quarter 2010 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 105,861 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover Q4 2011 $ % % Q4 2010 $ % % Change $ 79 % % Change % Fourth Quarter 2011 vs. Third Quarter 2011 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 110,793 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover Q4 2011 $ % % Q3 2011 $ % % Change $ $ ) $ $ 9 %) %) Change % %) % % 2011 vs. 2010 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 101,312 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover $ % % $ % % Change $ 64 % % Change % The Company's primary financial measure for evaluating each of its apartment communities is net operating income ("NOI"). NOI represents rental income less property and maintenance expense, real estate tax and insurance expense and property management expense. The Company believes that NOI is helpful to investors as a supplemental measure of its operating performance because it is a direct measure of the actual operating results of the Company's apartment communities. See page 28 for reconciliations from operating income. Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Fourth Quarter 2011 vs. Fourth Quarter 2010 Same Store Results/Statistics by Market Increase (Decrease) from Prior Year's Quarter Q4 2011 Q4 2011 Q4 2011 % of Average Weighted Average Apartment Actual Rental Average Rental Markets Units NOI Rate (1) Occupancy % Revenues Expenses NOI Rate (1) Occupancy 1 New York Metro Area % $ % 2 DC Northern Virginia % %) 3 South Florida % 4 Los Angeles % 5 Boston % % % %) % % % 6 San Francisco Bay Area % 7 Seattle/Tacoma % 8 Denver % 9 Phoenix % % % %) % % % 10 San Diego % % % %) % % %) 11 Orlando % 12 Orange County, CA % % % %) % % % 13 Suburban Maryland % %) 14 Atlanta % 15 Inland Empire, CA % 16 All Other Markets % Total % $ % Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Fourth Quarter 2011 vs. Third Quarter 2011 Same Store Results/Statistics by Market Increase (Decrease) from Prior Quarter Q4 2011 Q4 2011 Q4 2011 % of Average Weighted Average Apartment Actual Rental Average Rental Markets Units NOI Rate (1) Occupancy % Revenues Expenses NOI Rate (1) Occupancy 1 New York Metro Area % $ % % %) % % %) 2 DC Northern Virginia % % %) %) %) % %) 3 South Florida % % %) %) % %) % 4 Los Angeles % %) % % 5 Boston % % % %) % % %) 6 Seattle/Tacoma % % %) %) % % %) 7 San Francisco Bay Area % % % %) % % %) 8 Denver % % % %) % % %) 9 Phoenix % % % %) % % % 10 San Diego % % %) %) %) % %) 11 Orlando % % %) %) % %) %) 12 Suburban Maryland % % %) %) % %) %) 13 Orange County, CA % % % %) % % % 14 Atlanta % % % %) % % %) 15 Inland Empire, CA % % %) %) % %) %) 16 All Other Markets % % %) % %) % %) Total % $ % % %) % % %) Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential 2011 vs. 2010 Same Store Results/Statistics by Market Increase (Decrease) from Prior Year % of Average Weighted Average Apartment Actual Rental Average Rental Markets Units NOI Rate (1) Occupancy % Revenues Expenses NOI Rate (1) Occupancy 1 South Florida % $ % % %) % % % 2 DC Northern Virginia % 3 New York Metro Area % 4 Los Angeles % % % %) % % % 5 Boston % % % %) % % % 6 Seattle/Tacoma % 7 San Francisco Bay Area % 8 Denver % 9 Phoenix % % % %) % % % 10 San Diego % % % %) % % % 11 Orlando % 12 Suburban Maryland % % % %) % % %) 13 Orange County, CA % % % %) % % % 14 Inland Empire, CA % % % %) % % % 15 Atlanta % % % %) % % % 16 All Other Markets % Total % $ % Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Fourth Quarter 2011 vs. Fourth Quarter 2010 Same Store Operating Expenses $ in thousands - 105,861 Same Store Apartment Units % of Actual Q4 2011 Actual Actual $ % Operating Q4 2011 Q4 2010 Change Change Expenses Real estate taxes $ $ $ % % On-site payroll (1) % % Utilities (2) % % Repairs and maintenance (3) % % Property management costs (4) % % Insurance ) %) % Leasing and advertising ) %) % Other on-site operating expenses (5) % % Same store operating expenses $ $ $ % % 2011 vs. 2010 Same Store Operating Expenses $ in thousands - 101,312 Same Store Apartment Units % of Actual Actual Actual $ % Operating Change Change Expenses Real estate taxes $ $ $ % % On-site payroll (1) ) %) % Utilities (2) % % Repairs and maintenance (3) % % Property management costs (4) % % Insurance ) %) % Leasing and advertising ) %) % Other on-site operating expenses (5) ) %) % Same store operating expenses $ $ $ % % On-site payroll - Includes payroll and related expenses for on-site personnel including property managers, leasing consultants and maintenance staff. Utilities - Represents gross expenses prior to any recoveries under the Resident Utility Billing System ("RUBS"). Recoveries are reflected in rental income. Repairs and maintenance - Includes general maintenance costs, apartment unit turnover costs including interior painting, routine landscaping, security, exterminating, fire protection, snow removal, elevator, roof and parking lot repairs and other miscellaneous building repair costs. Property management costs - Includes payroll and related expenses for departments, or portions of departments, that directly support on-site management. These include such departments as regional and corporate property management, property accounting, human resources, training, marketing and revenue management, procurement, real estate tax, property legal services and information technology. Other on-site operating expenses - Includes administrative costs such as office supplies, telephone and data charges and association and business licensing fees. Equity Residential Debt Summary as of December 31, 2011 (Amounts in thousands) Weighted Weighted Average Average Maturities Amounts (1) % of Total Rates (1) (years) Secured $ % % Unsecured % % Total $ % % Fixed Rate Debt: Secured - Conventional $ % % Unsecured - Public/Private % % Fixed Rate Debt % % Floating Rate Debt: Secured - Conventional % % Secured - Tax Exempt % % Unsecured - Public/Private % % Unsecured - Revolving Credit Facility (2) - - % Floating Rate Debt % % Total $ % % Net of the effect of any derivative instruments. Weighted average rates are for the year ended December 31, 2011. On July 13, 2011, the Company replaced its then existing unsecured revolving credit facility with a new $1.25 billion unsecured revolving credit facility maturing on July 13, 2014, subject to a one-year extension option exercisable by the Company. The interest rate on advances under the new credit facility will generally be LIBOR plus a spread (currently 1.15%) and the Company pays an annual facility fee of 0.2%. Both the spread and the facility fee are dependent on the credit rating of the Company's long-term debt. Subsequent to year-end, the Company amended this facility to increase available borrowings by $500.0 million to $1.75 billion. The terms did not change, including the July 13, 2014 maturity date. Note: The Company capitalized interest of approximately $9.1 million and $13.0 million during the years ended December 31, 2011 and 2010, respectively. The Company capitalized interest of approximately $3.2 million and $2.8 million during the quarters ended December 31, 2011 and 2010, respectively. Debt Maturity Schedule as of December 31, 2011 (Amounts in thousands) Weighted Weighted Average Rates Average Fixed Floating on Fixed Rates on Year Rate (1) Rate (1) Total % of Total Rate Debt (1) Total Debt (1) $ $ $ % ) % % % ) % 2022+ % % % Total $ $ $ % % % Net of the effect of any derivative instruments. Weighted average rates are as of December 31, 2011. Effective April 5, 2011, the Company exercised the second of its two one-year extension options for its $500.0 million term loan facility and as a result, the maturity date is now October 5, 2012. There is no floating rate debt maturing in 2015 and 2016. The amounts above represent amortization of discounts on floating rate debt. Equity Residential Unsecured Debt Summary as of December 31, 2011 (Amounts in thousands) Unamortized Coupon Due Face Premium/ Net Rate Date Amount (Discount) Balance Fixed Rate Notes: % 03/15/12 $ $ ) $ % 10/01/12 ) % 04/01/13 ) Fair Value Derivative Adjustments ) - ) % 09/15/14 ) % 04/13/15 ) % 03/15/16 ) % 08/01/16 ) % 06/15/17 ) % 10/15/17 ) % 07/15/20 ) % 12/15/21 ) % 08/15/26 - ) Floating Rate Notes: 04/01/13 - Fair Value Derivative Adjustments - Term Loan Facility LIBOR+0.50% 10/05/12 - - Revolving Credit Facility: LIBOR+1.15% 07/13/14 - - - Total Unsecured Debt $ $ ) $ Fair value interest rate swaps convert $300.0 million of the 5.200% notes due April 1, 2013 to a floating interest rate. Facilities are private. All other unsecured debt is public. Effective April 5, 2011, the Company exercised the second of its two one-year extension options for its $500.0 million term loan facility and as a result, the maturity date is now October 5, 2012. Subsequent to year-end, the Company entered into a new senior unsecured $500.0 million delayed draw term loan facility that may be drawn anytime on or before July 4, 2012 and is currently undrawn. If the Company elects to draw on this facility, the full amount of the principal will be funded in a single borrowing and the maturity date will be January 4, 2013, subject to two one-year extension options exercisable by the Company. The interest rate on advances under the new term loan facility will generally be LIBOR plus a spread (currently 1.25%), which is dependent on the credit rating of the Company's long term debt. On July 13, 2011, the Company replaced its then existing unsecured revolving credit facility with a new $1.25 billion unsecured revolving credit facility maturing on July 13, 2014, subject to a one-year extension option exercisable by the Company. The interest rate on advances under the new credit facility will generally be LIBOR plus a spread (currently 1.15%) and the Company pays an annual facility fee of 0.2%. Both the spread and the facility fee are dependent on the credit rating of the Company's long-term debt. Subsequent to year-end, the Company amended this facility to increase available borrowings by $500.0 million to $1.75 billion. The terms did not change, including the July 13, 2014 maturity date. As of January 31, 2012, there was approximately $1.72 billion available on the Company's unsecured revolving credit facility. Equity Residential Selected Unsecured Public Debt Covenants December 31, September 30, Total Debt to Adjusted Total Assets (not to exceed 60%) % % Secured Debt to Adjusted Total Assets (not to exceed 40%) % % Consolidated Income Available for Debt Service to Maximum Annual Service Charges (must be at least 1.5 to 1) Total Unsecured Assets to Unsecured Debt % % (must be at least 150%) These selected covenants relate to ERP Operating Limited Partnership's ("ERPOP") outstanding unsecured public debt. Equity Residential is the general partner of ERPOP. Equity Residential Capital Structure as of December 31, 2011 (Amounts in thousands except for share/unit and per share amounts) Secured Debt $ % Unsecured Debt % Total Debt % % Common Shares (includes Restricted Shares) % Units (includes OP Units and LTIP Units) % Total Shares and Units % Common Share Price at December 31, 2011 $ % Perpetual Preferred Equity (see below) % Total Equity % % Total Market Capitalization $ % Perpetual Preferred Equity as of December 31, 2011 (Amounts in thousands except for share and per share amounts) Annual Annual Weighted Redemption Outstanding Liquidation Dividend Dividend Average Series Date Shares Value Per Share Amount Rate Preferred Shares: 8.29% Series K 12/10/26 $ $ $ 6.48% Series N 6/19/08 Total Perpetual Preferred Equity $ $ % Equity Residential Common Share and Unit Weighted Average Amounts Outstanding Q411 Q410 Weighted Average Amounts Outstanding for Net Income Purposes: Common Shares - basic Shares issuable from assumed conversion/vesting of (1): - OP Units - - - long-term compensation shares/units - - Total Common Shares and Units - diluted (1) Weighted Average Amounts Outstanding for FFO and Normalized FFO Purposes: Common Shares - basic OP Units - basic FFO: Total Common Shares and OP Units - basic Shares issuable from assumed conversion/vesting of: - convertible preferred shares/units - - - long-term compensation shares/units Total Common Shares and Units - diluted Normalized FFO: Total Common Shares and OP Units - basic Shares issuable from assumed conversion/vesting of: - convertible preferred shares/units - - - long-term compensation shares/units Total Common Shares and Units - diluted Period Ending Amounts Outstanding: Common Shares (includes Restricted Shares) Units (includes OP Units and LTIP Units) Total Shares and Units Potential common shares issuable from the assumed conversion of OP Units and the exercise/vesting of long-term compensation shares/units are automatically anti-dilutive and therefore excluded from the diluted earnings per share calculation as the Company had a loss from continuing operations for the year and quarter ended December 31, 2010. Equity Residential Partially Owned Entities as of December 31, 2011 (Amounts in thousands except for project and apartment unit amounts) Consolidated Development Projects Held for and/or Under Completed Development and Stabilized Other Total Total projects (1) - 2 19 21 Total apartment units (1) - Operating information for the year ended 12/31/11 (at 100%): Operating revenue $ - $ $ $ Operating expenses Net operating (loss) income ) Depreciation - General and administrative/other 6 Operating (loss) income ) Interest and other income 6 6 10 22 Other expenses ) - ) ) Interest: Expense incurred, net ) Amortization of deferred financing costs - ) ) ) (Loss) income before income and other taxes and net gains on sales of land parcels and discontinued operations ) ) Income and other tax (expense) benefit ) - (6 ) ) Net gain on sales of land parcels - - Net gain on sales of discontinued operations - Net income (loss) $ $ ) $ $ Debt - Secured (2): EQR Ownership (3) $ - $ $ $ Noncontrolling Ownership - - Total (at 100%) $ - $ $ $ (1) Project and apartment unit counts exclude all uncompleted development projects until those projects are substantially completed. (2) All debt is non-recourse to the Company. (3) Represents the Company's current economic ownership interest. Note: See page 23 for the discussion of the Company's unconsolidated Nexus Sawgrass and Domain developments. Equity Residential Development and Lease-Up Projects as of December 31, 2011 (Amounts in thousands except for project and apartment unit amounts) Total Book No. of Total Total Value Not Estimated Estimated Apartment Capital Book Value Placed in Total Percentage Percentage Percentage Completion Stabilization Projects Location Units Cost (1) to Date Service Debt Completed Leased Occupied Date Date Consolidated Projects Under Development - Wholly Owned: Savoy III Aurora, CO $ - 80 % 1 % - Q2 2012 Q2 2013 2201 Pershing Drive Arlington, VA - 43 % - - Q3 2012 Q3 2013 Chinatown Gateway Los Angeles, CA - 11 % - - Q3 2013 Q2 2015 Westgate Block 2 Pasadena, CA - 1 % - - Q1 2014 Q1 2015 The Madison Alexandria, VA - 1 % - - Q1 2014 Q2 2015 Market Street Landing Seattle, WA - 1 % - - Q1 2014 Q3 2015 Projects Under Development - Wholly Owned - Projects Under Development - Completed Not Stabilized - Wholly Owned (2): 88 Hillside (3) Daly City, CA 95 - - 52 % 47 % Completed Q2 2012 Ten23 (formerly 500 West 23rd Street) (4) New York, NY - - 18 % - Completed Q4 2012 Projects Completed Not Stabilized - Wholly Owned - - Projects Completed Not Stabilized - - Completed and Stabilized During the Quarter - Wholly Owned: 425 Mass (3) Washington, D.C. - - 96 % 93 % Completed Stabilized Vantage Pointe (3) San Diego, CA - - 93 % 91 % Completed Stabilized Projects Completed and Stabilized During the Quarter - Wholly Owned - - Projects Completed and Stabilized During the Quarter - - Total Consolidated Projects $ - Land Held for Development (5) N/A N/A $ $ $ - Unconsolidated Projects Under Development - Unconsolidated: Domain (6) San Jose, CA $ - 2 % - - Q1 2013 Q1 2015 Nexus Sawgrass (formerly Sunrise Village) (6) Sunrise, FL - 10 % - - Q3 2013 Q3 2014 Projects Under Development - Unconsolidated - Projects Under Development - Total Unconsolidated Projects $ - Total Capital Q4 2011 NOI CONTRIBUTION FROM CONSOLIDATED DEVELOPMENT PROJECTS Cost (1) NOI Projects Under Development $ $ (2 ) Completed Not Stabilized ) Completed and Stabilized During the Quarter Total Consolidated Development NOI Contribution $ $ Total capital cost represents estimated cost for projects under development and/or developed and all capitalized costs incurred to date plus any estimates of costs remaining to be funded for all projects, all in accordance with GAAP. Properties included here are substantially complete. However, they may still require additional exterior and interior work for all apartment units to be available for leasing. The Company acquired these completed development projects prior to stabilization and has continued or is finishing lease-up activities. Ten23 - The land under this development is subject to a long term ground lease. Includes $58.3 million funded by Toll Brothers (NYSE: TOL) for their allocated share of a vacant land parcel at 400 Park Avenue South in New York City. See page 11 for further discussion. These development projects are owned 20% by the Company and 80% by an institutional partner in two separate unconsolidated joint ventures. Total project costs are approximately $232.8 million and construction will be predominantly funded with two separate long-term, non-recourse secured loans from the partner. The Company is responsible for constructing the projects and has given certain construction cost overrun guarantees. The Company's remaining funding obligations are currently estimated at $5.4 million. Equity Residential Repairs and Maintenance Expenses and Capital Expenditures to Real Estate For the Year Ended December 31, 2011 (Amounts in thousands except for apartment unit and per apartment unit amounts) Repairs and Maintenance Expenses Capital Expenditures to Real Estate Total Expenditures Total Avg. Per Avg. Per Avg. Per Avg. Per Building Avg. Per Avg. Per Avg. Per Apartment Expense Apartment Payroll Apartment Apartment Replacements Apartment Improvements Apartment Apartment Grand Apartment Units (1) Unit Unit Total Unit Unit Unit Total Unit Total Unit Same Store Properties (6) $ Non-Same Store Properties (7) Other (8) - Total $ Total Apartment Units - Excludes 4,901 military housing apartment units for which repairs and maintenance expenses and capital expenditures to real estate are self-funded and do not consolidate into the Company's results. Repairs and Maintenance Expenses - Includes general maintenance costs, apartment unit turnover costs including interior painting, routine landscaping, security, exterminating, fire protection, snow removal, elevator, roof and parking lot repairs and other miscellaneous building repair costs. Maintenance Payroll - Includes payroll and related expenses for maintenance staff. Replacements - Includes new expenditures inside the apartment units such as appliances, mechanical equipment, fixtures and flooring, including carpeting. Replacements for same store properties also include $38.1 million spent in 2011 on apartment unit renovations/rehabs (primarily kitchens and baths) on 5,416 apartment units (equating to about $7,000 per apartment unit rehabbed) designed to reposition these assets for higher rental levels in their respective markets. In 2012, the Company expects to spend approximately $39.2 million rehabbing 4,700 apartment units (equating to about $8,300 per apartment unit rehabbed). Building Improvements - Includes roof replacement, paving, amenities and common areas, building mechanical equipment systems, exterior painting and siding, major landscaping, vehicles and office and maintenance equipment. Same Store Properties - Primarily includes all properties acquired or completed and stabilized prior to January 1, 2010, less properties subsequently sold. Non-Same Store Properties - Primarily includes all properties acquired during 2010 and 2011, plus any properties in lease-up and not stabilized as of January 1, 2010. Per apartment unit amounts are based on a weighted average of 11,414 apartment units. Other - Primarily includes expenditures for properties sold during the period. For 2012, the Company estimates that it will spend approximately $1,225 per apartment unit of capital expenditures for its same store properties inclusive of apartment unit renovation/rehab costs, or $850 per apartment unit excluding apartment unit renovation/rehab costs. Equity Residential Discontinued Operations (Amounts in thousands) Year Ended Quarter Ended December 31, December 31, REVENUES Rental income $ Total revenues EXPENSES (1) Property and maintenance Real estate taxes and insurance Depreciation General and administrative 53 42 4 10 Total expenses Discontinued operating income Interest and other income 44 14 Interest (2): Expense incurred, net ) Amortization of deferred financing costs ) Income and other tax (expense) benefit ) ) Discontinued operations Net gain on sales of discontinued operations Discontinued operations, net $ Includes expenses paid in the current period for properties sold or held for sale in prior periods related to the Company’s period of ownership. Includes only interest expense specific to secured mortgage notes payable for properties sold and/or held for sale. Equity Residential Normalized FFO Guidance Reconciliations and Non-Comparable Items (Amounts in thousands except per share data) (All per share data is diluted) Normalized FFO Guidance Reconciliations Normalized FFO Reconciliations Guidance Q4 2011 to Actual Q4 2011 Amounts Per Share Guidance Q4 2011 Normalized FFO - Diluted (2) (3) $ $ Property NOI Interest expense ) ) Other ) ) Actual Q4 2011 Normalized FFO - Diluted (2) (3) $ $ Non-Comparable Items – Adjustments from FFO to Normalized FFO (2) (3) Year Ended December 31, Quarter Ended December 31, Variance Variance Impairment $ - $ $ ) $ - $ $ ) Asset impairment and valuation allowances - ) - ) Property acquisition costs (other expenses) (A) Write-off of pursuit costs (other expenses) ) ) Property acquisition costs and write-off of pursuit costs (other expenses) Prepayment premiums/penalties (interest expense) - ) - ) Write-off of unamortized deferred financing costs (interest expense) (B) 44 Write-off of unamortized (premiums)/discounts/OCI (interest expense) ) ) - ) Non-cash convertible debt discount (interest expense) ) - ) Loss due to ineffectiveness of forward starting swaps (interest expense) - - Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts Net (gain) loss on sales of land parcels ) ) - ) Net incremental (gain) loss on sales of condominium units ) ) ) 57 ) Income and other tax expense (benefit) - Condo sales ) 31 ) ) (4 ) ) (Gain) on sale of Equity Corporate Housing (ECH), net of severance ) - ) ) - ) (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) Insurance/litigation settlement expense (property and maintenance) - ) - ) Insurance/litigation settlement proceeds (interest and other income) - ) Prospect Towers garage insurance proceeds (real estate taxes and insurance) Termination of royalty participation in LRO (interest and other income) ) - ) - - - Final profit participation in third-party management company (interest and other income) ) - ) ) - ) Forfeited deposits (interest and other income) ) - ) ) - ) Other miscellaneous non-comparable items ) Non-comparable items – Adjustments from FFO to Normalized FFO (2) (3) $ $ $ ) $ $ $ ) (A) For the year ended December 31, 2011, includes $1.8 million of transaction costs related to the potential Archstone transaction. (B) For the year ended December 31, 2011, includes $2.6 million of bridge loan costs related to the potential Archstone transaction. Note: See page 28 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Normalized FFO Guidance and Assumptions The guidance/projections provided below are based on current expectations and are forward-looking. All guidance is given on a Normalized FFO basis. 2012 Normalized FFO Guidance (per share diluted) Q1 2012 Expected Normalized FFO (2) (3) $0.58 to $0.62 $2.68 to $2.78 2012 Same Store Assumptions Physical occupancy 95.2% Revenue change 5.0% to 6.0% Expense change 1.5% to 2.5% NOI change 6.5% to 8.5% (Note: 30 basis point change in NOI percentage $0.01 per share change in EPS/FFO/Normalized FFO) 2012 Transaction Assumptions Consolidated rental acquisitions $1.25 billion Consolidated rental dispositions $1.25 billion Capitalization rate spread 125 basis points 2012 Debt Assumptions (see Note) Weighted average debt outstanding $9.4 billion to $9.6 billion Weighted average interest rate (reduced for capitalized interest) 4.88% Interest expense $458.0 million to $468.0 million (Note: Debt guidance assumes the delayed draw term loan is drawn in July 2012 and assumes no other debt offerings during 2012) 2012 Other Guidance Assumptions (see Note) General and administrative expense $45.0 million to $46.0 million Interest and other income $0.5 million to $1.0 million Income and other tax expense $0.5 million to $1.5 million Equity ATM share offerings No additional amounts budgeted Weighted average Common Shares and Units - Diluted 316.6 million Note: All guidance is given on a Normalized FFO basis. Therefore, certain items excluded from Normalized FFO, such as debt extinguishment costs/prepayment penalties and the write-off of pursuit and property acquisition costs, are not included in the estimates provided on this page. See page 28 for the definitions, the footnotes referenced above and the reconciliations of EPS to FFO and Normalized FFO. Equity Residential Additional Reconciliations, Definitions and Footnotes (Amounts in thousands except per share data) (All per share data is diluted) The guidance/projections provided below are based on current expectations and are forward-looking. Reconciliations of EPS to FFO and Normalized FFO for Pages 8, 26 and 27 Expected Expected Expected Q4 2011 Q1 2012 Amounts Per Share Per Share Per Share Expected Earnings - Diluted (5) $0.55 to $0.59 $2.34 to $2.44 Add: Expected depreciation expense Less: Expected net gain on sales (5) ) ) Expected FFO - Diluted (1) (3) 0.57 to 0.61 2.65 to 2.75 Asset impairment and valuation allowances - Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts 67 - - - (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) ) ) - Other miscellaneous non-comparable items ) ) - - Expected Normalized FFO - Diluted (2) (3) $0.58 to $0.62 $2.68 to $2.78 Definitions and Footnotes for Pages 8, 26 and 27 The National Association of Real Estate Investment Trusts ("NAREIT") defines funds from operations ("FFO") (April 2002 White Paper) as net income (computed in accordance with accounting principles generally accepted in the United States ("GAAP")), excluding gains (or losses) from sales and impairment write-downs of depreciable operating properties, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis.The April 2002 White Paper states that gain or loss on sales of property is excluded from FFO for previously depreciated operating properties only.Once the Company commences the conversion of apartment units to condominiums, it simultaneously discontinues depreciation of such property. Normalized funds from operations ("Normalized FFO") begins with FFO and excludes: • the impact of any expenses relating to non-operating asset impairment and valuation allowances; • property acquisition and other transaction costs related to mergers and acquisitions and pursuit cost write-offs (other expenses); • gains and losses from early debt extinguishment, including prepayment penalties, preferred share redemptions and the cost related to the implied option value of non-cash convertible debt discounts; • gains and losses on the sales of non-operating assets, including gains and losses from land parcel and condominium sales, net of the effect of income tax benefits or expenses; and • other miscellaneous non-comparable items. The Company believes that FFO and FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company, because they are recognized measures of performance by the real estate industry and by excluding gains or losses related to dispositions of depreciable property and excluding real estate depreciation (which can vary among owners of identical assets in similar condition based on historical cost accounting and useful life estimates). FFO and FFO available to Common Shares and Units can help compare the operating performance of a company's real estate between periods or as compared to different companies. The company also believes that Normalized FFO and Normalized FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company because they allow investors to compare the company's operating performance to its performance in prior reporting periods and to the operating performance of other real estate companies without the effect of items that by their nature are not comparable from period to period and tend to obscure the Company's actual operating results.FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units do not represent net income, net income available to Common Shares or net cash flows from operating activities in accordance with GAAP.Therefore, FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units should not be exclusively considered as alternatives to net income, net income available to Common Shares or net cash flows from operating activities as determined by GAAP or as a measure of liquidity.The Company's calculation of FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units may differ from other real estate companies due to, among other items, variations in cost capitalization policies for capital expenditures and, accordingly, may not be comparable to such other real estate companies. FFO available to Common Shares and Units and Normalized FFO available to Common Shares and Units are calculated on a basis consistent with net income available to Common Shares and reflects adjustments to net income for preferred distributions and premiums on redemption of preferred shares in accordance with accounting principles generally accepted in the United States. The equity positions of various individuals and entities that contributed their properties to the Operating Partnership in exchange for OP Units are collectively referred to as the "NoncontrollingInterests - Operating Partnership". Subject to certain restrictions, the Noncontrolling Interests - Operating Partnership may exchange their OP Units for Common Shares on a one-for-one basis. Earnings represents net income per share calculated in accordance with accounting principles generally accepted in the United States. Expected earnings is calculated on a basis consistent with actual earnings.Due to the uncertain timing and extent of property dispositions and the resulting gains/losses on sales, actual earnings could differ materially from expected earnings. Same Store NOI Reconciliation for Page 12 The following tables present reconciliations of operating income per the consolidated statements of operations to NOI for 2011 and Fourth Quarter 2011 Same Store Properties: Year Ended December 31, Quarter Ended December 31, Operating income $ Adjustments: Non-same store operating results ) Fee and asset management revenue ) Fee and asset management expense Depreciation General and administrative Impairment - - Same store NOI $ CONTACT: Equity Residential Marty McKenna, (312) 928-1901
